DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-flexible zone” and the “flexible zone” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is inadequate written description of the subject matter of claim 3.  Claim 3 recites “a non-flexible zone” and “a flexible zone”.  While the specification (at paragraphs [0335] and [0381]) contains the exact same language as claim 3, there is no description of exactly where the flexible zone is, where the non-flexible zone is, and what makes the non-flexible zone have the property of being non-flexible.  A person having ordinary skill in the art would not be able to make and use the invention as claimed.  Claim 4 is likewise rejected as depending on a rejected claim.  Clarification is required.     

Claims 5-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is ambiguous as it is unclear in what manner the flexible section comprises a “relaxed state” and “a stretched state”.  While it is clear from the disclosure that the flexible section may be in a relaxed state or in a stretched state, it is not clear how the flexible section can comprise any state.  How does the flexible section comprise/include a state?  Further, it is not clear whether applicant is intending to claim that the flexible section may be in a relaxed state and a stretched state at the same time or at different times.  Clarification and/or correction is required.  
Claim 6 is likewise indefinite as depending on an indefinite claim.
Claim 9 is ambiguous as it is unclear what elements are interconnected by the second zone.  The claim sets forth “at least one first zone”.  Since “at least one first zone” includes only one zone, it is unclear in what manner the second zone can interconnect only one first zone.  Clarification and/or correction is required.  
	Claims 10-15 are likewise indefinite as depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 13-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (EP 3,061,405).
With respect to claim 1, Olson et al. disclose a surgical instrument assembly 10, comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]), wherein said end effector is configured to be articulated about said articulation joint ([0050]); and a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]) and connected to said end effector (figs. 11 and 31, [0048]), wherein said flex circuit “R2” comprises an articulation section (Annotated Figure A) aligned with said articulation joint, wherein said articulation section comprises a predefined bend profile (the plurality of coils “c” plus the section of “R2” extending from the coils “c” to the end effector as indicated in Annotated Figure A, fig. 32, [0048]) configured to stretch across said articulation joint predictably as said end effector is articulated about said articulation joint.   Olson et al. disclose that the plurality of coils “c” are biased to an initial configuration by their material and shape ([0049]), that the coils open up when the end effector is articulated and that the coils close when the end effector is moved to a less articulated position ([0049]), and therefore the predetermined bend profile is considered to be configured to stretch across the articulation joint predictably as said end effector is articulated.      

    PNG
    media_image1.png
    387
    700
    media_image1.png
    Greyscale

With respect to claim 3, Olson et al. disclose a surgical instrument assembly 10 comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]); and a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said flex circuit “R2”comprises a non-flexible zone; and a flexible zone extending across said articulation joint (Annotated Figure A).  Olson et al. disclose that the proximal portion of the flex circuit “R2” may be attached to the channel 417 of the loading unit 400 via adhesive or overmolding ([0053]).  Since the proximal portion attached to the channel will be non-flexible due to its attachment to the loading unit, then the proximal portion of the flex circuit “R2” attached to the channel is considered to be a non-flexible zone.  Olson et al. disclose that the flex circuit “R2” is a flexible cable, and therefore the portion (or any part thereof) of the flex circuit “R2” that is not attached to the channel is considered to be a flexible zone.    
With respect to claim 7, Olson et al. disclose a surgical instrument assembly 10, comprising: a shaft (body portion 402, fig. 31, [0048]); an end effector (tool assembly 404, fig. 31, [0050]) attached to 
With respect to claim 8, Olson et al. disclose an articulation joint (fig. 31, [0050]), wherein said pre-curved section (Annotated Figure A) extends across said articulation joint, and wherein said pre-curved section is positioned off-center with respect to a central shaft axis defined by said shaft.  As shown in figure 31, the flex circuit “R2”, including the pre-curved section, is mounted in the channel 417 of the loading unit 400 and is mounted at an edge of the end effector (fig. 11), and is therefore considered to be positioned off-center with respect to a central shaft axis defined by the shaft.   
	With respect to claim 9, Olson et al. disclose a surgical instrument assembly 10 comprising: a shaft (body portion 402, fig. 31, [0048]); an end effector (tool assembly 404, fig. 31, [0050]); and a wiring harness (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said wiring harness “R2” comprises first zones comprising a non-stretchable portion; and 157 306310111 v1a second zone comprising a stretchable portion interconnecting said first zones.  Olson et al. disclose that 

    PNG
    media_image2.png
    366
    712
    media_image2.png
    Greyscale

With respect to claim 10, Olson et al. disclose that the first zone comprises a bendable portion.  Olson et al. disclose that the wiring harness “R2” is a flexible cable, and therefore first zone is considered to comprise a bendable portion (Annotated Figure B).      
With respect to claim 13, Olson et al. disclose drive components (drive assembly 180, fig. 3, [0028]) positioned within said shaft (body portion 402, fig. 31), wherein said wiring harness “R2” is attached to at least one of said drive components in at least one location of said at least one of said drive components.  Olson et al. disclose that the proximal portion of the wiring harness “R2” may be attached to the channel 417 of the loading unit 400 via adhesive or overmolding ([0053]) and that the via the loading unit, and therefore the wiring harness is considered to be attached to at least one of said drive components in at least one location of said at least one of said drive components.   
With respect to claim 14, Olson et al. disclose at least one location comprising an index location (at connector assembly 202, fig. 8, [0033]), and wherein said index location defines a reference for at least one sensor of the wiring harness.  Olson et al. disclose that identification assembly 200 includes a connector assembly 204 attached to the wiring harness ([0033]) and a chip assembly 212 including electronic components capable of determining (sensing) a particular staple cartridge (the reference) inserted in the stapler ([0036]), and therefore is considered to include an index location defining a reference for at least one sensor of the wiring harness.   
With respect to claim 15, Olson et al. disclose at least one sensor configured to monitor a parameter of said at least one of said drive components.  Olson et al. disclose that the identification assembly 200 determines the configuration of the inserted cartridge assembly and relays the information to the handle assembly for proper firing stroke and firing forces (parameters), ([0036]), and therefore is considered to include at least one sensor configured to monitor a parameter of said at least one of said drive components.    
With respect to claim 16, Olson et al. disclose a surgical instrument 10, comprising a shaft (body portion 402, fig. 31, [0048]) defining a longitudinal axis; an end effector (tool assembly 404, fig. 31, [0050]); an articulation joint (fig. 31, [0050]), wherein said end effector is rotatably attached to said shaft about said articulation joint ([0050]); an articulation driver (articulation link 118, fig. 3, [0022]) mounted to said end effector ([0022]), wherein said articulation driver is translatable longitudinally to via the loading unit and the end effector, and therefore the anchor portion is considered to be mounted to the articulation driver.  As shown in Annotated Figure C, the first flexible bend extends between the shaft portion and the second part of the anchor portion; and the second flexible bend extends between the first part of the anchor portion and the end effector portion.          

    PNG
    media_image3.png
    515
    836
    media_image3.png
    Greyscale

  	With respect to claim 19, Olson et al. disclose that the wiring harness comprises a flex circuit ((flexible cable “R2”, figs. 31 and 32, [0048]) comprised of polyimide layers ([0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Liu et al. (US Patent No. 9,674,949).
With respect to claim 2, Olson et al. disclose that the articulation section is biased into the predefined bend profile ([0049]).  

Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire into the bend profile (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include the elastic connection members as taught by Lui et al. to provide coverage and protection to the flexible cable and to provide additional positive biasing force during return to the predefined bend profile, especially since Olson et al. disclose that the articulation section is biased into the predefined bend profile.     
With respect to claim 5, Olson et al. disclose a surgical instrument assembly 10, comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]); and 156306310111 v1a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said flex circuit comprises a flexible section configured to be stretched in a predetermined direction, wherein said flexible section comprises: a relaxed state; and a stretched state.  Olson et al. disclose that the plurality of coils “c” are biased to an initial configuration by their material and shape ([0049]), that the coils open up when the end effector is articulated and that the coils close when the end effector is moved to a less articulated position ([0049]), and therefore the flex circuit is considered to comprise a flexible section configured to be stretched in a predetermined direction, wherein the flexible section comprises a relaxed state and a stretched state.        

Olson et al. fails to disclose a plurality of elastic connection members attached to said flex circuit within said flexible section, wherein said plurality of elastic connection members are configured to bias said flexible section into said relaxed state and permit the stretching of said flexible section in said predetermined direction.  
Lui et al. disclose a stretchable wire apparatus including a flexible wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to bias the flexible wire into a relaxed state and permit the stretching of the flexible wire in a predetermined direction (Abstract).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include the elastic connection members as taught by Lui et al. to provide coverage and protection to the flexible cable and to provide additional positive biasing force during return to the relaxed state, especially since Olson et al. disclose that the flexible section is biased into the relaxed state and permits the stretching of the flexible section in the predetermined direction.       
With respect to claim 6, Olson et al. fail to disclose elastic connection members oriented along said predetermined direction.  
Lui et al. disclose a stretchable wire apparatus including a flexible wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to permit the stretching of the flexible wire in a predetermined direction (Abstract).  The connection members 32, 42 extend along the predetermined direction of stretching (fig. 8, “X” direction) and are therefore considered to be oriented along the predetermined direction.  

With respect to claim 17, Olson et al. disclose that the first flexible bend is biased to return the first flexible bend to an unflexed state ([0049]).  
Olson et al. fails to disclose a first biasing member configured to return said first flexible bend to an unflexed state.
Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and biasing members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire to a relaxed, unflexed state (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a first biasing member as taught by Lui et al. to provide coverage and protection to the wiring harness and to provide additional positive biasing force during return to the unflexed state, especially since Olson et al. disclose that the first flexible bend is biased to return to the unflexed state.       
With respect to claim 18, Olson et al. disclose that the second flexible bend is biased to return the second flexible bend to an unflexed state ([0049]).  

Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and biasing members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire to a relaxed, unflexed state (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a second biasing member as taught by Lui et al. to provide coverage and protection to the wiring harness and to provide additional positive biasing force during return to the unflexed state, especially since Olson et al. disclose that the second flexible bend is biased to return to the unflexed state.       
Claims 4, 11-12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Jur et al. (US Patent Publ. No. 2016/0358849).
With respect to claim 4, Olson et al. disclose the surgical instrument assembly according to claim 3 including a flex circuit “R2”.
Olson et al. fail to disclose conductible flexible inks and conductible metallic traces.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including conductible flexible inks ([0052], [0065]) and conductible metallic traces 105 ([0065]), for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include conductible flexible inks and conductible metallic traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       

Olson et al. fail to disclose conductive ink.  
Jur et al. disclose a stretchable flex circuit 100 (fig. 1B) including conductive ink ([0052], [0065])) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include conductive ink as taught by Jur et al. to provide flexible electrical connections within the stretchable flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).        
With respect to claim 12, Olson et al. disclose the surgical instrument assembly according to claim 9 including a stretchable flex circuit “R2”.
Olson et al. fail to disclose metallic traces.  
Jur et al. disclose a stretchable flex circuit 100 (fig. 1B) including metallic traces 105 ([0065]), for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include metallic traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 20, Olson et al. disclose the surgical instrument according to claim 19 including a flex circuit “R2” having polyimide layers ([0074]).  
Olson et al. fail to disclose metallic electrical traces on the polyimide layers.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces as taught by Jur et al. on the polyimide layers of the flex circuit to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 21, Olson et al. fail to disclose metallic electrical traces comprised of metallic ink.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including metallic electrical traces 105 ([0065]) comprised of metallic ink ([0052], [0065]) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces comprised of metallic ink as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 22, Olson et al. fail to disclose silicone regions configured to permit the wiring harness to stretch.    
Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect 100 (fig. 1A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include silicone regions configured to permit the wiring harness to stretch as taught by Jur et al., especially since Olson et al. disclose that the flex circuit is stretchable ([0049]).    

Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect (fig. 1A) and metallic electrical traces 105 ([0065]) that extend over the silicone regions (fig. 1B, [0063], [0065]). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces extending over silicone regions as taught by Jur et al. to provide stretchable flexible electrical connections, especially since Olson et al. disclose that the flex circuit is stretchable ([0049]) and that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 24, Olson et al. fail to disclose metallic electrical traces following arcuate paths across the silicone regions.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect (fig. 1A) and metallic electrical traces 105 ([0065]) that follow arcuate paths across the silicone regions (fig. 1B, [0063], [0065]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces following arcuate paths across the silicone regions as taught by Jur et al. to provide stretchable flexible electrical connections, especially since Olson et al. disclose that the flex circuit is stretchable ([0049]) and that the flex circuit is provided for electrical coupling ([0048]).       
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Jur et al., as applied to claim 21 above, and further in view of Lui et al.
1”, “O2”, fig. 53, [0076]) defined in the flex circuit “R4” for electrically coupling to a connection assembly.
Olson et al. fail to disclose a printed circuit board positioned in the aperture, and the printed circuit board in communication with electrical traces in the flex circuit.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including electrical traces 105 ([0065]) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include electrical traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
Lui et al. disclose a stretchable flexible circuit including a flexible wire 34 (fig. 9, col. 8, 19-20) connected to a printed circuit board 18 (fig. 7, col. 6, line 61 through col. 7, line 4) to provide electrical interconnection with components.
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a printed circuit board as taught by Lui et al. to provide electrical interconnection with components and the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]) within the surgical instrument between the end effector and the handle assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eschbach (US Patent Publ. No. 2019/0388091) discloses a surgical instrument including a flex circuit (fig. 5A).
	Chowaniec et al. (EP 3,189,791) disclose a surgical instrument including a flex circuit (fig. 2).
Shelton et al. (EP 3,064,153) disclose a surgical instrument including a stretchable flex circuit (fig. 122).
IIkko et al. (EP 2,928,271) disclose a stretchable signal transmitting device (fig. 1A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Linda J. Hodge/
Patent Examiner, Art Unit 3731


/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731